DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/22/22 has been entered and fully considered. 
Claims 1, 4-5, 7-11 remain pending, of which claims 8-10 remain withdrawn and claim 11 is new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LITT (US 2011/0054583) in view of HSU (US 20140340857) and further in view of DEGRAFF (US 20130316487).
With respect to claim 1, 4, LITT discloses flexible and scalable sensor arrays for recording physiologic activity (biological sensing) comprising a thin and flexible electrode array (0012-13) that is ideally very small (0016) including platinum micro electrode arrays (microelectrode array) (0059) with the electrodes formed as bumps or patches (islands) (0059) on an insulator (thermally isolated)(0073), and active electronic elements that are flexible and may include an amplifier connected to the array (0017) and wires to connect the electronic devices (0015) that can be nano-tubes (nano scale wire interconnects) (0074-75), the wires are known to be meandering (Fig 5), and a silicon on insulator layer is used to fabricate the devices and circuits (wires connect to I/O) (0073, 0063-66) but does not explicitly disclose each of the interconnects are disposed between two corresponding islands and that directly connects the two corresponding islands. 
However, HSU discloses a stretchable device that can be configured as a sensor (biological sensing system) comprising an array of a plurality of device islands (plurality of islands) with electrical contacts, wherein interconnects are disposed between and coupled to spaced apart adjacent device islands (each interconnect disposed between two corresponding islands that directly connects the two islands), in which the interconnects can be configured as serpentine or meander-shaped configurations (0123-127, 0133, 0149, Fig 13A, 14, 18). It would have been obvious to one of ordinary skill in the art to modify the device of LITT to include the islands with serpentine or meander-shaped interconnects between and coupled to adjacent islands as taught by HSU because it provides mechanical stability and the device would have significantly greater flexibility, stretchability and robustness to multi-axial deformations (0125, 0127). 

LITT discloses the electrode array comprises 100 x100 in 36 cm^2, but does not explicitly disclose the size of the islands has an area of less than 500 um^2. However, DEGRAFF discloses a sensor with device islands formed using CMOS process, in which the devices are an electrode array with meandering nano wire interconnects (0056, 0067-68, Fig. 4), in which the islands are typically 1umx 1um – 1000um x 1000um in area (0103). It would have been obvious to one of ordinary skill in the art to modify the electrode array islands of LITT to be within the claimed size range as disclosed by DEGRAFF because the it allows for islands with sizes dictated by the device component they accommodate, with larger islands being able to hold more components as desired for each particular array (0103-0105). Additionally, it would have been an obvious matter of design choice to choose the claimed island size, based on the above cited art, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to change the size of the islands to accommodate the appropriate number and size of devices used in each particular array. 
 It is noted the limitations regarding the process of forming the device are considered product by process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113. 
With respect to claim 5, LITT discloses metal pads (upper metal layer of I/O pad) on the SOI (0076-77). 
With respect to claim 7, LITT discloses on board closed loop control with a microprocessor (computer processor) connected to the amplifier, a converter (modulator) and a wireless means of communication (inherently includes an antenna) for wirelessly controlling the electrode array (wirelessly send and receive data) (0014, 0015, 0017) and HSU also discloses the device further includes an antenna (0149). 
With respect to claim 11, LITT and HSU do not explicitly disclose the I/O pad is a plurality of pads positioned at the periphery of the array and directly connected to islands. However, DEGRAFF discloses circuitry 1000S may be connected or otherwise in electronic communication with external/separate devices by providing conductive pads (I/O pads) on the circuitry in an accessible location or location that avoids interference with the operation of the device (0095). It would have been obvious to one of ordinary skill in the art to modify the I/O of LITT to include the plurality of pads at the periphery of the array because DEGRAFF teaches the importance of placing the pads in locations that are accessible and avoid interference with operation (0095) such as the periphery of an array. 
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 6/22/22, with respect to the rejection(s) of claim(s) 1, 4-5, 7 under LITT in view of HSU have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over LITT in view of HSU, further in view of DEGRAFF as detailed in the above rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799